             15-50963-KMS Dkt 141 Filed 01/09/19 Entered 01/09/19 23:56:34 Page 1 of 2

                                              United States Bankruptcy Court
                                            Southern District of Mississippi
In re:                                                                                                     Case No. 15-50963-KMS
Slabbed New Media, LLC                                                                                     Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0538-6                  User: alexisbra                    Page 1 of 1                          Date Rcvd: Jan 07, 2019
                                      Form ID: pdf012                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 09, 2019.
dbpos          +Slabbed New Media, LLC,   Post Office Box 788,   Wiggins, MS 39577-0788
cr              Charles Leary,   140 Trout Point Road,   E. Kemptville, Nova Scotia B5A 5X9,   CANADA

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 09, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 7, 2019 at the address(es) listed below:
              Bob Wolford    on behalf of Creditor Charles Leary bob99717@gmail.com
              Bob Wolford    on behalf of Creditor Vaughn Perret bob99717@gmail.com
              Christopher J. Steiskal, Sr.    on behalf of U.S. Trustee    United States Trustee
               christopher.j.steiskal@usdoj.gov, lois.e.walker@usdoj.gov;sarita.dukes@usdoj.gov
              Craig M. Geno   on behalf of Debtor In Possession    Slabbed New Media, LLC cmgeno@cmgenolaw.com,
               jnichols@cmgenolaw.com;spurvis@cmgenolaw.com;kcarter@cmgenolaw.com;cmgeno@ecf.courtdrive.com
              Jarret P. Nichols   on behalf of Debtor In Possession     Slabbed New Media, LLC
               jnichols@cmgenolaw.com,
               cmgeno@cmgenolaw.com;cmgeno@ecf.courtdrive.com;jshaw@cmgenolaw.com;kcarter@cmgenolaw.com
              United States Trustee    USTPRegion05.JA.ECF@usdoj.gov
                                                                                               TOTAL: 6
15-50963-KMS Dkt 141 Filed 01/09/19 Entered 01/09/19 23:56:34 Page 2 of 2




                          UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI

 IN RE:
          SLABBED NEW MEDIA,LLC,                                    CASE NO. 15-50963-KMS


               DEBTOR.                                                           CHAPTER 11

To:    Dr. Charles L. Leary
       308 5th Ave E
       Vancouver, BC V5T 1H4
       Canada

                       NOTICE REGARDING PLEADING/DOCUMENT
                               FILED IN A CLOSED CASE

         On, January 7, 2019, the Clerk’s office received and filed a Pro Se Motion Concerning
Willful Violation of the Automatic Stay of Section 362 of the Bankruptcy Code, Causing damages;
Contempt, in the above bankruptcy case, Dkt. #135 in the above bankruptcy case. Please be
advised the above case was closed on October 18, 2016, before your pleading/document was
filed.

      Before any litigation can be brought before the Court, the bankruptcy case must be
reopened by motion and order accompanied by the proper filing fee, if required.



 Dated: January 7, 2019                         DANNY L. MILLER, CLERK OF COURT
                                                Dan M. Russell, Jr. U. S. Courthouse
                                                2012 15th Street, Suite 244
                                                Gulfport, MS 39501
                                                228-563-1790
